Citation Nr: 1814754	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hip injury.

2.  Entitlement to service connection for a bilateral knee injury.

3.  Entitlement to service connection for a bilateral shoulder injury.

4.  Entitlement to service connection for a groin injury.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction was ultimately transferred to the RO in Phoenix, Arizona.

Although the Veteran's claims were certified to the Board as claims to reopen based on new and material evidence, the Board has interpreted the claims as ones for entitlement to service connection.  See 38 C.F.R. § 3.156 (b).  In the September 2013 rating decision, the RO denied the Veteran's claims for entitlement to service connection.  In July 2014 the Veteran filed a timely notice of disagreement (NOD).  In an October 2014 rating decision, the RO confirmed and continued to deny the claims.  The Veteran submitted multiple questionnaires about military service in November 2014.  As new and material evidence was received within one year of the October 2014 rating decision, the rating decision was not final.  In March 2015 the RO reopened and denied the Veteran's claims.  A statement of the case was issued in June 2016, and the Veteran perfected his appeal in August 2016.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

A bilateral hip injury, bilateral knee injury, bilateral shoulder injury, groin injury, and PTSD were not shown in service or for many years thereafter, and have not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip injury, bilateral knee injury, bilateral shoulder injury, groin injury, and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a January 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

To this point, in August 2013 the Veteran was notified that his service treatment records (STRs) may have been destroyed in a fire.  In correspondence to VA, the Veteran noted that his STRs were fired-related and that he did not have copies of them.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran has been afforded a VA examination in connection with his claim for service connection for PTSD but has not been afforded examinations for his other claimed disabilities on appeal.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed.Cir. 2003).  As will be discussed below, based on the facts of this case, VA has no duty to provide VA examinations or obtain medical opinions as there is no indication that the claimed disabilities are associated with active service, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for this disability on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds that Hickson element (2) is not met for these claims; therefore, service connection is not warranted for the issues on appeal.

The Veteran stated in correspondence in January and September 2013, and reported to a July 2013 VA examiner, that he received two Purple Hearts for combat action in Korea, which was the basis for his claim with VA.  He reported that an explosion occurred behind him that left shrapnel in his back and threw him forward into a rock and tree.  He reported that he was struck by a sniper's bullet through the top of his helmet; the bullet traveled down to his knee and was later removed.  The Veteran stated that a piece of shrapnel caused by the bullet went through his brain and out of his nose/jaw, damaging his nose and taking out two teeth.  He also stated that he was a parachutist in service and successfully completed Airborne and Ranger school.  He stated that he was unable to provide any paperwork due to a fire that burned his parents' home down and then his home also caught on fire.  

As noted above, the Veteran's STRs are largely missing and presumed destroyed in a fire.  However, his DD Form 214 is of record and does not contain any evidence of receipt of a Purple Heart or any combat decoration, does not contain any evidence that he served in Korea, and does not contain any evidence that he was a parachutist or completed Airborne or Ranger school.  The DD Form 214 indicates no wounds received as a result of action with enemy forces.  The DD Form 214 shows that his most significant duty assignment is listed as Headquarters Company 350 Infantry APO 541.  This duty station is in Austria.  The Veteran received the Army of Occupation Medal (AOM); this medal was awarded for service in Germany, Italy, Austria, or Japan during the time period in which he served. 

The Veteran's July 1955 separation examination is also of record and showed that his entire clinical evaluation was normal, "none" was noted in the section for notes and significant or interval history, and "none" was noted in the section for summary of defects and diagnoses.  His military physical profile: Physical capacity/stamina, Upper extremities, Lower extremities, Hearing/ear, Eyes, Psychiatric (PULHES) reflects no profile (all number ones is noted). 

The Board accordingly finds that the Veteran's assertions, which are the crux of his appeal, are inconsistent with and outweighed by the evidence of record, including his DD Form 214 and separation examination.  In this finding, the Board acknowledges that the Veteran submitted a photocopy of his dog tags, an Airborne badge, Ranger badge, and Parachutist badge in September 2014.  However, aside from the dog tag, these items in no way show a connection to the Veteran.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertions.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With regards to presumptive service connection for arthritis, the weight of the evidence shows no chronic symptoms during service, no continuous symptoms since service, and that the diagnoses for these disabilities did not manifest to a compensable degree within one year of service.  To this point, the first mention of arthritis in the record is not until years after service.  As such, presumptive service connection is not warranted.

The Board acknowledges that the Veteran is competent to testify as to his beliefs.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding diagnosis or etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran is generally competent to report an in-service injury, the details of his service, and awards that he received; however, the Board finds that his reports of serious in-service injury, receipt of two Purple hearts, service in Korea, and service as a parachutist are not credible and entitled to less probative weight than the remainder of the record, to specifically include his DD Form 214 and separation examination that show no indication of his assertions.  Accordingly, service connection is not warranted.

In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a bilateral hip injury is denied.

Entitlement to service connection for a bilateral knee injury is denied.

Entitlement to service connection for a bilateral shoulder injury is denied.

Entitlement to service connection for a groin injury is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


